Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 04/14/22 has been entered. Claims 1-13, 17, 19, 21-22, and 23-25 remain pending in the application. 
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Blake Johnston on 07/14/15.
Cancel claims 23 and 24.
Replace claim 1 with the following:
A doser for dispensing a cryogenic fluid comprising: 
a. 	a doser body configured to receive the cryogenic fluid; 
b. 	a dosing arm having a proximal end and a distal end, said dosing arm having a central passage extending between the proximal and distal ends and configured to receive cryogenic fluid from the doser body; 
c. 	a plurality of dosing heads with a first one of the plurality of dosing heads individually mounted to the distal end of the dosing arm and a second one of the plurality of dosing heads individually mounted to a branch arm and each of the plurality of dosing heads including a dosing valve and configured to receive cryogenic fluid from the central passage of the dosing arm and to dispense the cryogenic fluid when the dosing valve is opened; 
d. 	said branch arm including a branch arm proximal end mounted to the dosing arm, a branch arm distal end individually mounted to the at least second one of the plurality of dosing heads and an elbow positioned between the branch arm proximal end and the branch arm distal end; wherein the distal end of the branch arm extends beyond the distal end of the dosing arm in a direction from the distal end of the dosing arm, wherein the direction is parallel to a longitudinal axis of the dosing arm and perpendicular to a dispensing direction of the plurality of dosing heads.
Replace claim 12 with the following:
A dosing arm device comprising a dosing arm including a proximal end and a distal end and a central passage extending between the proximal and distal ends that is configured to receive a cryogenic fluid and a plurality of dosing heads, a first one of said plurality of dosing heads individually mounted to the distal end of the dosing arm and a second one of the plurality of dosing heads individually mounted to the dosing arm by a branch arm and each of the plurality of dosing heads including a dosing valve and configured to receive cryogenic fluid from the central passage and to dispense the cryogenic fluid when the dosing valve is opened, said branch arm including a branch arm proximal end mounted to the dosing arm, a branch arm distal end individually mounted to the second one of the plurality of dosing heads and an elbow positioned between the branch arm proximal end and the branch arm distal end; wherein the distal end of the branch arm extends beyond the distal end of the dosing arm in a direction from the distal end of the dosing arm, wherein the direction is parallel to a longitudinal axis of the dosing arm and perpendicular to a dispensing direction of the plurality of dosing heads.
Reasons for Allowance
Claims 1-13, 17, 19, 21-22, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 613893 and FR 2748547 and US 5450732 and US 9228770 and US 2011/0265492) fail to disclose, either alone or in any combination, a doser comprising a doser body configured to receive the cryogenic fluid, wherein a distal end of a branch arm extends beyond a distal end of the dosing arm in a direction from the distal end of the dosing arm, wherein the direction is parallel to a longitudinal axis of the dosing arm and perpendicular to a dispensing direction of the plurality of dosing heads. Applicant’s specification indicates the aforementioned structure functioning to dispense very precise amounts of liquid nitrogen into product containers as they pass below the dosing heads on a conveyor. Furthermore, there is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754

/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754